Citation Nr: 1414751	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an effective date prior to August 24, 2004, for the grant of service connection for diabetes mellitus.

2. Entitlement to an initial disability evaluation in excess of 10 percent prior to May 21, 2008, for diabetes mellitus, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was granted service connection for diabetes mellitus in this rating decision.  He was assigned a 10 percent evaluation, effective August 24, 2004, the date he filed his claim.  He was subsequently assigned a 20 percent evaluation, effective May 21, 2008.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  

The Veteran was granted a total disability rating based on individual unemployability (TDIU), effective July 15, 2009.

Because the appellant's claim for an initial evaluation in excess of 10 percent is inextricably intertwined with his earlier effective date claim, it is appropriate to defer consideration of the initial evaluation claim pending adjudication of the earlier effective date claim.  This is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim to an evaluation exceeding 20 percent for diabetes mellitus after May 21, 2008.  Therefore, no questions of fact or law remain before the Board.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawals may be made on the record at a hearing.  Id.  Such withdrawals need not be in writing.  Id.  

The issue of an evaluation exceeding 20 percent for diabetes mellitus after May 21, 2008, was developed for appellate consideration.  In his August 2012 Travel Board Hearing, the Veteran withdrew his appeal of this issue on the record, thereby satisfying the requirements of 38 C.F.R. § 20.204.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal for an evaluation exceeding 20 percent for diabetes mellitus after May 21, 2008, is dismissed.



REMAND

The Veteran contends that a date earlier than August 24, 2004, should be established for the grant of service connection for diabetes mellitus because VA medical staff erred by not diagnosing him in 1998.  

Because the appellant's claim for an initial evaluation in excess of 10 percent is inextricably intertwined with his earlier effective date claim, it is appropriate to defer consideration of the initial evaluation claim pending adjudication of the earlier effective date claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake all necessary and appropriate action to decide the appellant's claim of an earlier effective date for the grant of service connection for diabetes mellitus.  This includes providing the appellant with VCAA notice of how to substantiate his claim.  This notice should include instructions on how VA will assist in acquiring evidence, including the Veteran's post-service medical records from the VA facilities identified in his September 2009 statement and August 2012 Travel Board Hearing.  

The RO must then adjudicate this claim.  

2. Once the RO has decided the appellant's claim of earlier effective date for the grant of service connection for diabetes mellitus, readjudicate his claim for an initial evaluation in excess of 10 percent prior to May 21, 2008, in light of any newly acquired evidence.  

If the benefits sought remain denied, issue the appellant and his representative a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if required. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


